DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 10 are objected to because of the following informalities: the claims appear to be redundant to the independent claims from which they depend.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as obvious over Morse et al., hereafter Morse, US Patent Publication No. 2020/0141708 in view of Robinson, US Patent No. 6,640,724.
Regarding claims 1 and 6, Morse discloses a frangible bullet (100) comprising 75-81% iron powder ([0032] discloses 70-85% iron and give an example of a suitable iron powder. Thus 75-81% iron powder is disclosed) with a particle size less than 100 mesh but substantially greater than 325 mesh ([0025] specifically discloses mesh sizes of +100 and -325 and [0026] discloses various mesh sizes which fall within the claimed mesh ranges), 0.6-.9% Carbon powder ([0039] discloses lubricant 120 being used in various ranges including at most 1% and .3%-1% which includes the claimed range. [0039] further discloses graphite as an example lubricant. Graphite is a mineral which is composed exclusively of the element carbon and is therefore a carbon powder. [0039] thus discloses a carbon powder (graphite) within the claimed percentage range), and a balance of an effective amount of Copper ([0032] discloses 0-30% copper, [0137] discloses copper at 0-30% and claim 4 discloses 10-48% copper powder with 50-95% iron powder. Therefore the balance of 19-25% is disclosed) which is sintered into a final bullet at a controlled temperature of greater than 1475° F ([0205] discloses the heating set point is 5 to 30° C (41 to 86° F) below the lowest melting point of the metal powders in the compacted mixture. In the compacted mixture of iron powder, graphite and copper disclosed by Morse, copper has the lowest melt point of 1984° F and thus the heating set point of paragraph [0205] is 1898° F to 1943° F which is greater than 1475° F) for allowing the carbon to diffuse into the iron and oxygen free environment to allow for the carbon to at least partially alloy with the sponge iron ([0219] discloses heating in an environment that includes a vacuum which is inherently oxygen free), wherein the temperature is less than the melting point of copper of 1970°F ([0087] discloses heating the mixture to a temperature set and not melting any of the metal powders of the compacted mixture and since copper is disclosed as a component of the mixture, the temperature is necessarily below the melting point of copper. Additionally, [0205] discloses keeping the heating set point 5-30° C below the lowest melting point of any metal in the compacted mixture), which does not allow for alloying with the copper but leaves the copper in an unmelted state (temperatures in [0087] and [0205] are below the melt point of copper and thus leaves copper unmelted in the compacted mixture) allowing the copper to fill the voids between the sponge iron particles (given the heating and pressure constraints of Morse, the copper powder would necessarily fill voids in the iron powder at least partially and thus meet the functional recitation) so as to produce a bullet capable of fragmenting upon impact with a target (projectile of Morse is disclosed as frangible which means it is capable of fragmenting upon impact with a target and [0087] further explains that the temperature is set such that the projectile is given sufficient strength but is still frangible); however, Morse does not specifically state the iron powder is sponge iron. Nonetheless, Robinson teaches a frangible projectile which is formed by powder metallurgy and further teaches a number of suitable iron powders including MH-100 with a sponge-like morphology.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify or further define the iron powder of Morse to be a sponge iron composition similar to that as taught by Robinson since Robinson teaches the material was known in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Utilizing the teaching of Robinson would have provided any number of benefits including, but not limited to, producing a lead-free projectile, achieving a desired density of the sintered part, ease of manufacture using the material, eliminating ricochet threat of the projectile, etc. as taught by Robinson.
	Regarding claim 2, Morse as modified by Robinson further discloses the bullet is lead-free (Morse [0029] discloses lead-free)
Regarding claim 3, Morse as modified by Robinson further discloses the bullet is coated (Morse 130) with a lubricant keep the bullet lubricated enough to be fired down the barrel of a gun (Morse 130 is disclosed as a lubricant in [0062])
Regarding claim 4, Morse as modified by Robinson further discloses the projectile is pressed in a pre-sintering green state to about 30 to 40 tons per square inch (30-40 tons per square inch is equivalent to about 60-80 ksi and Morse [0042] discloses 60-90 ksi and therefore discloses or teaches the claimed pressure range)
Regarding claim 5, Morse as modified by Robinson further discloses the iron powder having a sieve analysis of greater than 50% in the +325 mesh size range (Morse [0025] discloses the power may have a greater percentage of fine powders (e.g. 325 mesh) and therefore discloses or teaches a majority percentage (greater than 50%) 325 mesh size powder.) Alternatively, the size of powder particle size is well known the art to affect the frangibility of a projectile and it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize powder with a particle distribution of at least 50% 325 mesh size as taught or at least considered by Morse, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, Morse as modified by Robinson further discloses the carbon amount is about .8% (Morse discloses graphite, which is carbon, as stated above, and in the range of at most 1% which is broadly, yet reasonably “about .8%”)
Regarding claims 8-12, the method steps are rendered obvious since such would have been an obvious manner of manufacturing the frangible bullet as disclosed and taught by the combination of Morse as modified by Robinson. Specifically regarding the special environment, temperature range and length of time requirement, Morse discloses a special environment of hydrogen/nitrogen ([0219]), the heating set point is less than the lowest melting point of metals in the compacted mixture which is below the melting point of copper which includes the claimed range and the time at temperature [0089] and [0211]).

Examiner notes that Lashmore, Canadian Patent No. CA 2,284,709, provides an alternative teaching that sintering in an oxygen free environment is known in the art and has known benefits. Oaku, US 4,561,889 also provides an additional teaching in 5:13-35 that is applicable in the same manner. 

Response to Arguments
Applicant's arguments filed 8/5/22 have been fully considered but they are not persuasive.
In response to the applicant’s argument that the specification sufficiently defines criticality for claim elements to further narrow the claims by using the “consisting essentially of” language. 
In response to the applicant’s argument that Anchorsteel is not sponge iron or MH100, the Examiner is not persuaded. The Examiner does not rely on the disclosure or teaching of Anchorsteel 1000. The previous rejection above relies upon the mesh size teaching of the iron powder, which happens to be Anchorsteel 1000, but the reference further teaches sponge iron or MH100 as an equivalent.
In response to the applicant’s argument that the prior art teaches the presence of oxygen, the Examiner is not persuaded. The applicant has not indicated which reference(s) teach or disclose the presence of oxygen or cited portions of the reference(s) in order for the Examiner to fully be able to respond to the argument; however, the only reference relied upon that may imply the presence of oxygen would be Morse. As stated above, Morse specifically states a specialized atmosphere (oxygen-rich, hydrogen-rich, nitrogen-rich, vacuum, etc) is within the scope of the present disclosure. The only part of Morse that is relied upon in the rejection is the disclosure that a specialized environment, like a vacuum, is within the scope of the disclosure. Fiske and Lashmore are relied upon for the specific teaching of an oxygen free environment or atmosphere.
In response to the inventors words regarding the oxygen free environment, the Examiner appreciates the additional description of the invention and particular attention to the interaction of oxygen and the projectile materials; however, the description of the oxygen free environment and benefits of such are also found in the prior art references provided. Additionally, if the applicant wishes to rely upon such details for the sake of argument, the applicant is urged to incorporate language into the claims to reflect the position.
In response to the applicant’s argument that the oxygen free environment is essential to the frangibility of the projectile, the Examiner is not persuaded. Again, there is no prior art reference relied upon that asserts an atmosphere of oxygen is required or beneficial. Morse considers a specialized atmosphere for sintering and Lashmore provides evidence that sintering with an absence of oxygen is beneficial.
In response to the applicant’s argument that Morse does not disclose a sponge iron with particles in the specific mesh range, the Examiner is not persuaded. Morse is not relied upon to teach sponge iron and broadly, yet reasonably, meets the limitations of the mesh size of the material used as stated above. Robinson is relied upon above for the sponge iron teaching. 

In response to the applicant’s argument that, Morse teaches and relies on oxygenation of the metal powders to provide a chemical bond and the oxygen free environment of the claim prevents oxygenation, the Examiner is not persuaded. Firstly, “oxygenation” is a mischaracterization of the Morse reference. Morse forms chemical bonds by oxidation not oxygenation. As stated above, oxygenation does not require the presence of oxygen. Non-Patent Literature Thoughtco.com reference details what oxidation is and specifically that oxidation does not require oxygen (excerpt below)

    PNG
    media_image1.png
    157
    710
    media_image1.png
    Greyscale

The Thoughtco.com citation is not to be treated as a prior art rejection, but merely support for the interpretation of the claims by the Examiner and specifically the interpretation of the limitations regarding “oxidation.” Stated above, the claims are interpreted as requiring an oxygen free environment for sintering (taught by Fiske) and that the “oxidation” that is prevented or not allowed in the claim is due to the lack of oxygen which is in concordance with the applicant’s argument that “The present invention claims sintering in an oxygen free environment and thereby preventing oxidizing of the metals.” Therefore, even though Morse does allow and rely on oxidation to form chemical bonds, this disclosure does not require the presence of oxygen as argued.
	In general, the applicant appears to be relying on functional language or intended use limitations in the amendments and to support arguments. As stated in the rejection above, where the prior art meets the limitations, the intended use or functional recitation is met because the prior art is at least capable of meeting the intended uses.
In response to the applicant’s argument that Morse does not disclose sponge iron or MH-100, the Examiner is not persuaded. Morse is not relied upon to teach sponge iron and MG-100 is not claimed. Morse does disclose iron powder within the claimed percentages and claimed mesh size. Robinson is relied upon to teach the use of sponge iron powder.
In response to the applicant’s argument that Morse does not disclose the temperature ranges claimed, the Examiner is not persuaded. Morse discloses a temperature range below the lowest melting point of the metals in the compacted mixture and thus meets the temperature limitations as articulated above. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner accepts the Robinson reference as teaching knowledge generally available to one of ordinary skill in the art and Robinson further teaches benefits of such materials. 
Several of the applicant's arguments are directed to portions of the prior art references which are not included in the rejection and the applicant appears to be interpreting the rejection as a bodily incorporation of the teaching references; however, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).




Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641